DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 51-70 in the reply filed on 09/27/2022 is acknowledged.

Priority
The instant application claims priority to U.S. Provisional Application no. 63/002,475 filed on 03/31/2020 and U.S. Provisional Application no. 62/898,148 filed on 09/10/2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/542,615, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application filed on 09/10/2019 does not provide support for claims 40-70 of the instant application. Regarding claim 51, the prior-filed application ‘148 does not provide support for the delivery device as claimed. Claims 52-70 do not receive priority due to depending upon an unsupported claim.  
All claims receive priority to U.S. Provisional Application no. 63/002,475 filed on 03/31/2020.
In view of the reply filed on 09/27/2022 in which claim 51 was amended, claims 40-50 were cancelled, and claims 55-70 were added, claims 51-70 are pending in the instant application and are examined on the merits herein. 

Specification
The disclosure is objected to because of the following informalities: 
The word electrospin is written as “electropsin” on pg. 22 line 12.
The word hemostasis is written as “hemostatis” on pg. 23 line 4.  
Appropriate correction is required.
The use of the terms biopunch (pg. 23 line 8) and QuikClot Combat Gauze (pg. 23 line 15), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 recites the limitation “applying an electrospun silica fiber composition to said hemorrhage in an amount and under conditions sufficient to stop the hemorrhage” in lines 3-4. The specification of the instant application on pg. 4 lines 2-4 recites essentially the same language as claim 51. The specification provides no more description of the amount and conditions required to stop a hemorrhage with the specific silica fiber composition as claimed. 
Claims 52-70 are rejected for depending upon a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation “applying an electrospun silica fiber composition to said hemorrhage in an amount and under conditions sufficient to stop the hemorrhage” in lines 3-4. This limitation is unclear in that the amount of silica fiber required and the conditions would change depending upon the situation. The examiner is treating the claim as though any composition used for treating a hemorrhage would have to be applied in an amount and under conditions sufficient to stop the hemorrhage. 
Claims 52-70 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51 and 53-68 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2019/0046683 A1 to Barry (PTO-892) in view of U.S. P.G. Pub. no. US/2009/0232902 to Liu (PTO-892), U.S. Patent no. 10,111,783 B1 to Dellinger (IDS dated 03/02/2022), and Foreign Patent no. WO/2006/118804 A1 to McKay (PTO-892).
Regarding claim 51, Barry discloses a method for treating a subject for hemorrhage (para. 0068), the method comprising: applying a composition (602 hemostat) to said hemorrhage in an amount and under conditions sufficient to stop the hemorrhage (as a method for inhibiting bleeding, 602 hemostat is applied sufficiently), wherein the composition (602 hemostat) is applied to said hemorrhage via a delivery device (para. 0098 lines 10-13; 100 delivery system) comprising: a hollow central bore (114 barrel) having an upper end (118 upper end) and an open lower end (116 orifice); disposed at the upper end (118 upper end) of the central bore (114 barrel), a movable plunger (112 plunger) actuatable by a user (para. 0126 lines 3-13) of the delivery device (110 delivery system) to urge the composition (602 hemostat) from the open lower end (116 orifice) of the central bore (114 barrel), a portion of the plunger (119 stopper of 112 plunger) separating the central bore (114 barrel) into (a) a lower compartment (defined as the portion of 114 barrel closer to 116 orifice on one side of 119 stopper) comprising the composition (602 hemostat) therein and (b) an upper compartment (defined as the portion of 114 barrel closer to 118 upper end on the other side of 119 stopper).
Barry differs from the instantly claimed invention in that Barry fails to disclose a hemostat as an electrospun silica fiber composition and an annular outer compartment coaxial with the central bore, fluidly connected to the upper compartment of the central bore, and defining one or more openings for fluid connection with an area proximate the hemorrhage.
Liu teaches a dried sol-gel silica composition (para. 0008, compositions can comprise only silica or silica combined with calcium oxide and phosphor oxide; para. 0032-0036, method for preparing a dried sol-gel silica composition) for treating a hemorrhage (para. 0041). 
Dellinger teaches an electrospun sol-gel silica composition (col. 4 lines 47-52). 
Liu is considered to be analogous to the instantly claimed invention in that Liu teaches a silica composition used for treating a hemorrhage. Dellinger is considered to be analogous to the instantly claimed invention in that Dellinger teaches an electrospun silica fiber composition. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the hemostat of Barry to comprise a dried sol-gel silica composition as taught by Liu, because Liu teaches that zeolite based hemostats provide excellent adsorption capacity based on their high porosity and selective adsorption of moisture (see para. 0007 lines 2-4). Further one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the sol-gel silica hemostat of Barry and Liu to be electrospun by the process of Dellinger, because Dellinger teaches that electrospinning the silica sol-gel composition creates a silica fiber mat with a soft texture similar to that of cotton that provides a sufficient flexibility for many applications (see col. 4-5 lines 53-67 and 1-2).  
McKay teaches a delivery device (120 delivery device) comprising: a hollow central bore (127 inner member) having an upper end (proximal end where 137 plunger handle is) and an lower end (distal end where 121 and 122 needles extend from); disposed at the upper end (proximal end where 137 plunger handle is) of the central bore (127 inner chamber), a movable plunger (132 plunger) actuatable by a user (pg. 17 para. 1 lines 11-13) of the delivery device (120 delivery device) to urge a medical agent ((pg. 17 para. 3 lines 1-4) from the lower end (distal end where 121 and 122 needles extend from) of the central bore (127 inner member), a portion of the plunger (131 plunger head of 132 plunger) separating the central bore (127 inner member) into (a) a lower compartment (140A lower compartment forward of 131 plunger head) comprising a medical agent (pg. 17 para. 3 lines 1-2) therein and (b) an upper compartment (140B upper compartment backward of 131 plunger head); and an annular outer compartment (128 annular chamber between 126 outer member and 127 inner member) coaxial with the central bore (Fig. 12A, showing 128 annular chamber coaxial with 127 inner member), fluidly connected to the upper compartment (pg. 17 para. 2 lines 4-6; Fig. 12A, showing 141 openings of 140B upper compartment fluidly connected with 128 annular chamber) of the central bore (127 inner member), and defining one or more openings (125 openings) for fluid connection (pg. 17 para. 2 lines 4-8; 125 openings fluidly connected by 122 needles) with an area proximate (pg. 17 para. 3 lines 6-7 and pg. 18 para. 1 line 1).
McKay is considered to be analogous to the instant application in that McKay teaches a device for delivering medical agents. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the delivery device of Barry to further comprise an annular outer compartment fluidly coupled with the upper compartment of the central bore as taught by McKay, because McKay teaches that this embodiment is configured to simultaneously remove fluid from a tissue volume while delivering a medical agent, decreasing pressure build up in the tissue (see pg. 1 para. 4 lines 4-7 and pg. 2 para. 1 line 1) and potentially facilitating the creation of flow or diffusion gradients that assist in spreading or regionalizing the delivered agent (see pg. 18 para. 3 lines 1-5). 
Regarding the limitation “applying the silica fiber composition to said hemorrhage comprises (i) positioning the open lower end of the central bore at the area proximate the hemorrhage, and (ii) actuating the plunger to urge the silica fiber composition from the open lower end of the central bore to the hemorrhage, fluid proximate the hemorrhage being simultaneously aspirated into the outer compartment and thence into the upper compartment of the central bore”, Barry as modified by McKay discloses that applying the composition (Barry; 602 hemostat) to said hemorrhage (Barry; para. 0068) comprises (i) positioning the open lower end (Barry; 116 orifice) of the central bore (Barry; 114 barrel) at the area proximate the hemorrhage (Barry; para. 0098 lines 1-17), and (ii) actuating the plunger (Barry; 112 plunger) to urge the composition (Barry; 602 hemostat) from the open lower end (Barry; 116 orifice) of the central bore (Barry; 114 barrel) to the hemorrhage (Barry; para. 0126 lines 3-14), fluid proximate the hemorrhage being simultaneously aspirated into the outer compartment (Barry as modified by McKay; pg. 18 para. 1 lines 1-8; 128 annular chamber) and thence into the upper compartment of the central bore (Barry as modified by McKay; pg. 18 para. 1 lines 8-10; 140B upper compartment of 127 inner member). 
Regarding claim 53, Barry differs from the instantly claimed invention in that Barry fails to disclose that the silica fiber composition comprises a plurality of silica fibers. 
Dellinger teaches a silica fiber composition (col. 4 lines 47-52) comprising a plurality of silica fibers (Fig. 1A-1D, showing silica fiber mats comprising plurality of silica fibers; col. 2 lines 56-65).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the hemostat of Barry to comprise a silica fiber composition comprising a plurality of silica fibers as taught by Dellinger, because Dellinger teaches that layers of fibers are able to be easily separated for covering a wound bed (see col. 2 lines 56-65, col. 12 lines 59-63).
Regarding claim 54, Barry discloses that the hemostat composition comprises a powder or dust (para. 0068 lines 1-7). Further, Liu and Dellinger teach silica compositions as powders (Liu para. 0015; Dellinger col. 9 lines 16-21). 
Regarding claims 55-58, Barry differs from the instantly claimed invention in that Barry fails to disclose the method of electrospinning a silica fiber composition or the method of preparing the sol for the silica fiber composition.
Liu teaches preparing a sol-gel (para. 0032-0036) that is prepared with tertraethyl orthosilicate (para. 0037), an alcohol (para. 0033 line 3, 10-60% aqueous ethanol), an acid, HCl (para. 0034), and water (para. 0033 line 3, 10-60% aqueous ethanol) wherein the sol is transitioned for 2 to 9 days (para. 0035 lines 1-3).
Dellinger teaches electrospinning a sol that is prepared with 70% to 90% tetraethyl orthosilicate (TEOS) by weight, 8% to 25% ethanol by weight, an acid catalyst, HCl, and the balance water (col. 6 lines 25-35) wherein the sol is transitioned for 2 to 7 days (col. 7 lines 31-38) under conditions where humidity is within the range of 40% to 80% (col. 6 lines 51-64), and the temperature is within the range of 50° to 90° F (col. 6 lines 64-67) and wherein the sol is not exposed to heat over 150° F or heat over 100° F (col. 6 lines 48-50).  
The reasoning for replacing the hemostat of Barry with the sol-gel silica hemostat of Liu is explained in the rejection of claim 1 above and further, the reasoning for modifying the sol-gel silica hemostat of Barry and Liu with the electrospinning method of Dellinger is also explained in the rejection of claim 1 above. 
Regarding claims 59-60, Barry discloses that the subject is a patient or a user (para. 0007 lines 12-16); however, Barry differs from the instantly claimed invention in that Barry fails to explicitly disclose that the patient is a mammal or a human.
It would have been obvious to one of ordinary skill in the art of medical devices before the effective filing date of the instant application that a patient or user would be a human and therefore, would also be a mammal.  
Regarding claims 61, 63, and 67-68, Barry discloses that the hemorrhage is an arterial or venous hemorrhage, is an organ bleed, optionally wherein the organ is the liver, heart, lungs, kidney, pancreas, stomach, or intestine, is epistaxis, or is external (para. 0098 1-5, the composition may be used for inhibiting bleeding on any abraded or damaged tissue surface including any organ surface). 
Regarding claim 62, Barry discloses that the hemorrhage is bleeding after surgery (para. 0006 lines 1-4).
Regarding claim 64, Barry discloses that the hemorrhage is a traumatic injury bleed (para. 0006 lines 1-4).
Regarding claims 65-66, Barry differs from the instantly claimed invention in that Barry fails to explicitly disclose that the injury is a crushing, gunshot, or explosion injury.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the method of Barry to stop bleeding on any type of trauma, especially in view of the disclosure of Barry that the hemorrhage is excessive bleeding following surgery or other trauma (para. 0006 lines 1-4). 
 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Barry, Liu, Dellinger, and McKay as applied to claim 51 above, and further in view of U.S. P.G. Pub. no. US/2016/0038688 to Mojdehbakhsh (PTO-892).
The combined teachings of Barry, Liu, Dellinger, and McKay are explained in the rejection of claim 51 above. 
Regarding claim 52, the combined teachings of Barry, Liu, Dellinger, and McKay differ from the instantly claimed invention in that they fail to teach that the central bore defines one or more openings therethrough fluidly connecting the lower compartment with the annular outer compartment.  
Mojdehbakhsh teaches a syringe (100 syringe) comprising a central bore (110 inner wall) defining one or more openings (114 apertures) therethrough fluidly connecting a lower compartment (para. 0067 lines 7-9; 114 apertures fluidly connecting 140 outer compartment and 112 inner chamber within 110 inner wall) with an annular outer compartment (140 outer compartment between 110 inner wall and 120 outer wall).
Mojdehbakhsh is considered to be analogous to the instantly claimed invention in that Mojdehbakhsh teaches a delivery device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lower compartment of the central bore of Barry, Liu, Dellinger, and McKay to comprise an opening as taught by Mojdehbakhsh, because Mojdehbakhsh teaches that providing an opening in the central bore allows for fluid flow between the central bore and the annular outer compartment (see para. 0067 lines 7-9)

Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Barry, Liu, Dellinger, and McKay as applied to claim 51 above, and further in view of Foreign Patent Application no. WO/2006/012541 A2 to Pronovost (PTO-892).
The combined teachings of Barry, Liu, Dellinger, and McKay are explained in the rejection of claim 51 above. 
Regarding claims 69-70, the combined teachings of Barry, Liu, Dellinger, and McKay differ from the instantly claimed invention in that they fail to teach that the subject is on therapy inhibiting the coagulation pathway or that the subject has a coagulation disorder. 
Liu does teach loading drugs or bioactive factors in the dried sol-gel silica composition to improve healing efficacy (para. 0043 lines 12-14). 
Pronovost teaches a silica-based hemostat (pg. 5 para. 2 lines 4-9) loaded with clotting agents (pg. 17 para. 3 lines 1-2) that extend its use to applications of recurrent bleeding (pg. 17 para. 4 lines 1-3), such as in cases of hemophilia and where patients may be taking blood thinners and anti-clotting agents (pg. 17 para. 4 lines 1-4). 
Pronovost is considered to be analogous to the instant application in that Pronovost teaches a silica-based hemostat for treating hemorrhaging. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the electrospun silica fiber hemostat of Barry, Liu, Dellinger, and McKay to further include clotting agents as taught by Pronovost, because Pronovost teaches that conventional hemostats can no longer react to further or recurrent bleeding after hardening on a wound (pg. 3 para. 2 lines 1-6) and that the clotting agents accelerate and catalyze the clotting process (pg. 17 para. 4 lines 7-8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781